Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                            APPLICANT’S ELECTION
Applicants’ election of the following species in the reply filed on 08 November 2021 is acknowledged:
A species of first culture media: liquid media (claim 40)
A species of NK cells: NK CD 56+ (claim 51)

Claims 41-42 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.

CLAIMS UNDER EXAMINATION
Claims 39-78 are pending. Claims 39-40, 43-51 and 53-78 have been examined on their merits.
                                                         PRIORITY
The Applicant claims priority to Provisional Application 61/266661, filed on 04 December 2009.

CLAIM REJECTIONS:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 39, 44-51, 53-58, 61-68 and 75-77 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lu et al. (Generation of functional hemangioblasts from human embryonic stem cells. Nat Methods. 2007 June; 4(6): 501–509) as evidenced by Cambridge Dictionary (definition: expand).

Lu teaches a method for generating functional blast cells (hence, hemangioblasts) from human embryonic (hES) cells (hence, human pluripotent stem cells) using a two-step strategy (page 2, first paragraph of Results). 

Lu teaches the following protocol (starting on page 7, Methods “hES cell culture and differentiation”): 
“To induce hemangioblast precursor (mesoderm) formation, we plated hES (2-3x105 hES cells) on ultra-low dishes (Corning) in serum-free Stemline medium (Sigma) with the addition of BMP-4 and VEGF165 (50 ng/ml each; R&D Systems) and cultured them in 5% CO2”. 

Lu goes on to teach the following:
We removed half the medium and added fresh medium 48 h later, with the same final concentrations of BMP-4 and VEGF, plus SCF, Tpo and FLT3 ligand (20 ng/ml each; R&D Systems) to expand the hemangioblast and its precursor. After 3.5 d, we collected EBs and dissociated them by 0.05% trypsin-0.53 mM EDTA (Invitrogen) for 2–5 min, and prepared single-cell suspension by passing through 22G needle 3–5 times and then through a 40-μm strainer. We resuspended cells in 50–200 μl of Stemline medium. To expand hemangioblasts, we mixed the single-cell suspension derived from differentiation of 2–5 × 105 hES cells with 2 ml of BGM containing 1.0% methylcellulose in Isocve’s MDM, 1–2% bovine serum albumin, 0.1 mM 2-mercap-toethanol, 10 μg/ml rh-insulin, 200 μg/ml iron saturated human transferrin, 20 ng/ml rh-GM-CSF, 20 ng/ml rh-IL-3, 20 ng/ml rh-IL-6, 20 ng/ml rh-G-CSF, 3–6 units/ml
rh-Epo, 50 ng/ml rh-SCF, 50 ng/ml rh-VEGF and 50 ng/ml rh-BMP-4, with or without 50
ng/ml of Tpo and FL. We plated the cell mixtures (2–5 × 105 cells/2 ml) in one well of sixwell
ultra-low plates and incubated them at 37°C in 5% CO2 for 4–6 d. After 4–6 d, grapelike
blast colonies were visible by microscopy. A complete step-by-step culture protocol is
available in the Supplementary Protocol online.

As set forth above, Lu teaches hemangioblasts expand in media comprising SCF and Flt3-ligand. The term expand means to increase in size or number (Cambridge 
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).
 
Therefore claim 39 is anticipated (claim 39).

The media comprises IL-6 (supra). Therefore claim 44 is included in this rejection (claim 44).

Lu teaches (page 8, third paragraph):
For single blast colony expansion (condition 1), we hand-picked individual blast colonies and transferred them to fibronectin-coated 48-well plate containing Stemline with recombinant human SCF (20 ng/ml), Tpo (20 ng/ml), FL (20 ng/ml), IL-3 (20 ng/ml) VEGF (20 ng/ml), G-CSF (20 ng/ml), BMP-4 (15 ng/ml), IL-6 (10 ng/ml), IGF-1 (10 ng/ml), endothelial cell growth supplement (ECGS, 100 μg/ml) and Epo (3 U/ml).

Therefore Lu teaches a second media comprising SCF. Therefore claim 45 is included in this rejection (claim 45). 

Stemline media is interpreted to be a liquid media. Therefore claim 46 is included in this rejection (claim 46).

claim 47). 

Claim 48 is rejected on the same grounds (claim 48). Lu does not teach “feeder” conditions. Therefore claim 49 is included in this rejection (claim 49).

Lu teaches “to induce hemangioblast precursor (mesoderm) formation, we plated hES (2-3x105 hES cells) on ultra-low dishes (Corning) in serum-free Stemline medium (Sigma) with the addition of BMP-4 and VEGF165 (50 ng/ml each; R&D Systems) and cultured them in 5% CO2… We removed half the medium and added fresh medium 48 h later, with the same final concentrations of BMP-4 and VEGF, plus SCF, Tpo and FLT3 ligand (20 ng/ml each; R&D Systems) to expand the hemangioblast and its precursor” (supra). The art does not teach the use of EPO to obtain hemangioblasts from the human embryonic stem cell. Therefore claim 50 is included in this rejection (claim 50). 

Because Lu anticipates the claimed method, it is expected to produce CD56+ NK cells. Therefore claim 51 is included in this rejection (claim 51).

Lu teaches “full serum free conditions” (page 2, first paragraph). Therefore claim 53 is included in this rejection (claim 53). 


 “To induce hemangioblast precursor (mesoderm) formation, we plated hES (2-3x105 hES cells) on ultra-low dishes (Corning) in serum-free Stemline medium (Sigma) with the addition of BMP-4 and VEGF165 (50 ng/ml each; R&D Systems) and cultured them in 5% CO2”. ..

We removed half the medium and added fresh medium 48 h later, with the same final concentrations of BMP-4 and VEGF, plus SCF, Tpo and FLT3 ligand (20 ng/ml each; R&D Systems) to expand the hemangioblast and its precursor. After 3.5 d, we collected EBs and dissociated them by 0.05% trypsin-0.53 mM EDTA (Invitrogen) for 2–5 min, and prepared single-cell suspension by passing through 22G needle 3–5 times and then through a 40-μm strainer. We resuspended cells in 50–200 μl of Stemline medium. To expand hemangioblasts, we mixed the single-cell suspension derived from differentiation of 2–5 × 105 hES cells with 2 ml of BGM containing 1.0% methylcellulose in Isocve’s MDM, 1–2% bovine serum albumin, 0.1 mM 2-mercap-toethanol, 10 μg/ml rh-insulin, 200 μg/ml iron saturated human transferrin, 20 ng/ml rh-GM-CSF, 20 ng/ml rh-IL-3, 20 ng/ml rh-IL-6, 20 ng/ml rh-G-CSF, 3–6 units/ml
rh-Epo, 50 ng/ml rh-SCF, 50 ng/ml rh-VEGF and 50 ng/ml rh-BMP-4, with or without 50
ng/ml of Tpo and FL. We plated the cell mixtures (2–5 × 105 cells/2 ml) in one well of sixwell
ultra-low plates and incubated them at 37°C in 5% CO2 for 4–6 d. After 4–6 d, grapelike
blast colonies were visible by microscopy. A complete step-by-step culture protocol is
available in the Supplementary Protocol online.

Lu induces hemangioblast precursor formation using human embryonic stem cells (hence, human pluripotent cells) in media comprising BMP4 and VEGF. The art teaches it is a mesodermal precursor. Therefore Lu’s method anticipates step a) of claim 54.

Subsequently, Lu teaches the following:

to expand hemangioblasts, we mixed the single-cell suspension derived from differentiation of 2–5 × 105 hES cells with 2 ml of BGM containing 1.0% methylcellulose in Isocve’s MDM, 1–2% bovine serum albumin, 0.1 mM 2-mercap-toethanol, 10 μg/ml rh-insulin, 200 μg/ml iron saturated human transferrin, 20 ng/ml rh-GM-CSF, 20 ng/ml rh-IL-3, 20 ng/ml rh-IL-6, 20 ng/ml rh-G-CSF, 3–6 units/mlrh-Epo, 50 ng/ml rh-SCF, 50 ng/ml rh-VEGF and 50 ng/ml rh-BMP-4, with or without 50
ng/ml of Tpo and FL.
The art does not teach feeder conditions. The expansion media comprises SCF and Flt-3. Therefore the art anticipates the steps recited in claim 54. As set forth above under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it claim 54).

Lu teaches a human embryonic stem cell (supra). Therefore claim 55 is included in this rejection (claim 55).

Because Lu anticipates the claimed method, it is expected to produce CD56+ NK cells. Therefore claim 56 is included in this rejection (claim 56).

Lu teaches “full serum free conditions” (page 2, first paragraph). Therefore claim 57 is included in this rejection (claim 57). 

Lu teaches the second media recited above comprises IL-6. Therefore claim 58 is included in this rejection (claim 58).

The art teaches embryoid bodies are collected before culturing in the expansion media recited above. Harvesting is interpreted to read on collecting. Therefore claim 61 is included in this rejection (claim 61).

As set forth above, Lu teaches:
To induce hemangioblast precursor (mesoderm) formation, we plated hES (2-3x105 hES cells) on ultra-low dishes (Corning) in serum-free Stemline medium (Sigma) with the addition of BMP-4 and VEGF165 (50 ng/ml each; R&D Systems) and cultured them in 5% CO2”….
We removed half the medium and added fresh medium 48 h later, with the same final concentrations of BMP-4 and VEGF, plus SCF, Tpo and FLT3 ligand (20 ng/ml each; R&D Systems) to expand the hemangioblast and its precursor. After 3.5 d, we collected EBs…



Lu goes on to teach:
we collected EBs and dissociated them by 0.05% trypsin-0.53 mM EDTA (Invitrogen) for 2–5 min, and prepared single-cell suspension by passing through 22G needle 3–5 times and then through a 40-μm strainer. We resuspended cells in 50–200 μl of Stemline medium. To expand hemangioblasts, we mixed the single-cell suspension derived from differentiation of 2–5 × 105 hES cells with 2 ml of BGM containing 1.0% methylcellulose in Isocve’s MDM, 1–2% bovine serum albumin, 0.1 mM 2-mercap-toethanol, 10 μg/ml rh-insulin, 200 μg/ml iron saturated human transferrin, 20 ng/ml rh-GM-CSF, 20 ng/ml rh-IL-3, 20 ng/ml rh-IL-6, 20 ng/ml rh-G-CSF, 3–6 units/ml, rh-Epo, 50 ng/ml rh-SCF, 50 ng/ml rh-VEGF and 50 ng/ml rh-BMP-4, with or without 50
ng/ml of Tpo and FL.

Therefore the art teaches culture in a media comprising SCF, FL and IL3. The art does no teach feeder conditions. Therefore steps a) and b) are anticipated. Therefore the method steps of claim 62 are anticipated (claim 62).

The art teaches the use of human embryonic stem cells (hence, a pluripotent stem cell). Therefore claim 63 is included in this rejection (claim 63). 

The art teaches the use of human embryonic stem cells. Therefore claim 64 is included in this rejection (claim 64).

Because Lu anticipates the claimed method, it is expected to produce CD56+ NK cells. Therefore claim 65 is included in this rejection (claim 65).

Lu teaches “full serum free conditions” (page 2, first paragraph). Therefore claim 66 is included in this rejection (claim 66). 

As set forth above, Lu teaches:
To induce hemangioblast precursor (mesoderm) formation, we plated hES (2-3x105 hES cells) on ultra-low dishes (Corning) in serum-free Stemline medium (Sigma) with the addition of BMP-4 and VEGF165 (50 ng/ml each; R&D Systems) and cultured them in 5% CO2”….
We removed half the medium and added fresh medium 48 h later, with the same final concentrations of BMP-4 and VEGF, plus SCF, Tpo and FLT3 ligand (20 ng/ml each; R&D Systems) to expand the hemangioblast and its precursor. After 3.5 d, we collected EBs…

Therefore the culture media of step a) does not comprise EPO. Therefore claim 67 is included in this rejection (claim 67).

The art teaches cells are collected (supra). Therefore claim 68 is included in this rejection (claim 68).

As set forth above, Lu teaches the following protocol (emphasis added by Examiner):
 “To induce hemangioblast precursor (mesoderm) formation, we plated hES (2-3x105 hES cells) on ultra-low dishes (Corning) in serum-free Stemline medium (Sigma) with the addition of BMP-4 and VEGF165 (50 ng/ml each; R&D Systems) and cultured them in 5% CO2”. ..

We removed half the medium and added fresh medium 48 h later, with the same final concentrations of BMP-4 and VEGF, plus SCF, Tpo and FLT3 ligand (20 ng/ml each; R&D Systems) to expand the hemangioblast and its precursor. After 3.5 d, we collected EBs and dissociated them by 0.05% trypsin-0.53 mM EDTA (Invitrogen) for 2–5 min, and prepared single-cell suspension by passing through 22G needle 3–5 times and then through a 40-μm strainer. We resuspended cells in 50–200 μl of Stemline medium. To expand hemangioblasts, we mixed the single-cell suspension derived from differentiation of 2–5 × 105 hES cells with 2 ml of BGM containing 1.0% methylcellulose in Isocve’s MDM, 1–2% bovine serum albumin, 0.1 mM 2-mercap-toethanol, 10 μg/ml rh-insulin, 200 μg/ml iron saturated human transferrin, 20 ng/ml rh-GM-CSF, 20 ng/ml rh-IL-3, 20 ng/ml rh-IL-6, 20 ng/ml rh-G-CSF, 3–6 units/ml
rh-Epo, 50 ng/ml rh-SCF, 50 ng/ml rh-VEGF and 50 ng/ml rh-BMP-4, with or without 50
ng/ml of Tpo and FL. We plated the cell mixtures (2–5 × 105 cells/2 ml) in one well of sixwell
ultra-low plates and incubated them at 37°C in 5% CO2 for 4–6 d. After 4–6 d, grapelike


Therefore Lu cultures a human embryonic stem cell (hence, a human pluripotent stem cell). The art does not disclose feeder conditions. The art teaches culturing in a first culture media comprising VEGF and BMP, a second media comprising VEGF and TPO and a third media comprising IL-3, SCF and FL. Because Lu anticipates the steps recited in claim 75, it would be expected to produce a human-pluripotent stem cell-derived NK cell. Therefore claim 75 is included in this rejection (claim 75). 

Lu teaches a human embryonic stem cell. Therefore claim 76 is included in this rejection (claim 76). 

Because Lu anticipates the claimed method, it is expected to produce CD56+ NK cells. Therefore claim 77 is included in this rejection (claim 77).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 39-40, 47-51, 53-56, 59 and 61 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lu et al. (Robust generation of hemangioblastic progenitors from human embryonic stem cells. Regen Med. 2008 Sep;3(5):693-704) as evidenced by Xiong et al. (Molecular and Developmental Biology of Hemangioblast. Dev Dyn. 2008 May; 237(5): 1218–1231).

Lu et al. report a method of generating hemangioblast progenitors. The art discloses the following Method (see “Materials and methods, page 694, right column through left column of page 695; emphasis added by Examiner):
Differentiation of hemangioblasts from hESCs
To induce hESCs cultured on MEFs into hemangioblasts, 80–90% confluent plates were dissociated by 0.05% trypsin digestion. To differentiate feeder-free hESCs into hemangioblasts, 85–90% confluent cells were dislodged from the Matrigel matrix using the protocol described earlier. Cells from both conditions were plated on ultra-low dishes (Corning, NY, USA) in Stemline II (Sigma) medium with different doses of BMP-4, VEGF and bFGF as described previously. Half of the medium was replaced after 48 h with fresh medium containing the same cytokines or the same medium plus SCF, FL and Tpo (20 ng/ml, R&D System, Inc., Minneapolis, MN, USA), which depend on different experiment conditions. After 3.5 days, EBs were collected and dissociated by 0.05% trypsin. Single-cell suspensions were obtained by passing the cells through 22-gauge needle and through a 40-µm cell strainer, collected by centrifugation and resuspended in 50–100 µl of Stemline II media. Cells (0.75 × 105 to 1 × 105) were mixed with 2.5 ml of blast colony growth medium (BGM) as previously described [2], plated in ultra-low dishes and incubated at 37°C. Blast colonies derived from both MEF and feeder-free hESCs were observed 3–4 days after plating, followed shortly thereafter by rapid expansion. BCs are defined in the current study as cells obtained from day-6 blast colonies.
Enrichment of hemangioblast precursors
Potential BC precursor surface markers CD31, CD34, KDR, CXCR-4, CD133, ACE, PCLP1, PDGFRα, Tie-2, Nrp-2, Tpo-R and bFGFR-1 were selected for cell enrichment. All antibodies are mouse monoclonal IgG isotype and they are: CD31 and CD34 (Dako Cytomation, Carpinteria, CA, USA), KDR and Tpo-R (R&D Systems, Inc.), CXCR-4 (Abcam Inc., Cambridge, MA, USA), Nrp-2, ACE, PCLP1 and PDGFRα (Santa Cruz Biotechnology), Tie-2 (Cell Signaling Technology, Inc., Danvers, MA, USA), bFGFR-1 (Zymed Laboratories, San Francisco, CA, USA) and CD133 (Miltenyi Biotech, Auburn, CA, USA). Antibody cocktail assembly was performed by EasySep ‘Do-it-Yourself’ Selection Kit (Stem Cell Technologies). Cell suspensions derived from EBs were centrifuged at 1200 rpm for 4 min and resuspended in PBS with 2% FBS/1 mM EDTA buffer at a concentration of 1–2 × 106 cells/100 µl. The cells were mixed with different antibody cocktails for 15 min at room temperature and then incubated with EasySep Nanoparticle at room temperature for 10 additional minutes. Positive selected cells were separated after pouring off supernatant when placing tube with cells in a Magnet holder. Antibody selected positive cells (1 × 105) were mixed with 2.5 ml of BGM and plated for blast colony development.
Examiner also notes the Results section discloses EBs were formed by plating hESCs in Stemline II medium with BMP-4 and VEGF and divided into two wells after 48 hours: to one well of TPO, FL and SCF was added, to the other well, no additional factor was added, and the EBs were incubated for another 36 hours. EBs were then collected and single cell suspension was obtained and plated for blast colony formation (page 698, right column, first paragraph) (see last paragraph of page 697 thru, first paragraph of right column on page 698). Lu teaches “we investigated whether the additional of bFGF during the EB differentiation stage would enhance blast colony formation from hESCs”. The art teaches bFGF is added to the embryoid body medium (see Figure 2). Therefore 
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).
 
Therefore claim 39 is anticipated (claim 39).

The art teaches culture in Stemline II (hence, liquid) media. Therefore claim 40 is included in this rejection (claim 40). The media identified by Examiner above does not contain EPO. 

The art teaches human embryonic stem cells are used to produce hemangioblasts (supra). A human embryonic stem cell is a pluripotent cell. Therefore claim 47 is claim 47). Claim 48 is rejected on the same grounds (claim 48). 

Lu does not teach “feeder” conditions. Therefore claim 49 is included in this rejection (claim 49).

The art does not teach culturing in EPO. Therefore claim 50 is included in this rejection (claim 50).

Because Lu anticipates the claimed method, it is expected to produce CD56+ NK cells. Therefore claim 51 is included in this rejection (claim 51).

Lu teaches the disclosed system does not require serum (first paragraph of Discussion on page 701). Therefore claim 53 is included in this rejection (claim 53).

The teachings of the Materials and Methods section quote above is reiterated. Therefore the art teaches culturing a human embryonic stem cell (hence, a pluripotent stem cell) in a feeder free culture medium comprising BMP4, VEGF and bFGF. The second medium comprising SCD and FLt-3 reads on the medium recited in step b of claim 54. Because the art anticipates the active method steps of claim 54, it would be expected to produce NK cells under the principles of inherency as recited in the MPEP above. Therefore claim 54 is included in this rejection (claim 54). 
claim 55). 

Because Lu anticipates the claimed method, it is expected to produce CD56+ NK cells. Therefore claim 56 is included in this rejection (claim 56). 

Neither of the media recited above comprise EPO. Therefore claim 59 is included in this rejection (claim 59). 

Lu teaches collecting cells (supra). Therefore claim 61 is included in this rejection (claim 61).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 69-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (2007) in view of Lu et al. (2008).

The teachings of Lu 2007 as set forth above are reiterated. Lu teaches a first media comprising BMP-4 and VEGF165.

Lu teaches half the medium is removed and fresh medium comprising BMP-4, VEGF, SCD, TPO and FLt3 ligand is added.

After 3.5 days, embryoid bodies are collected, dissociated and resuspended in Stemline medium. To expand hemangioblasts, the cell suspension is cultured in media comprising EPO, IL-3, IL-6, SCF, VEGF, BMP4, TPO and FL. This reads on a culture media comprising at least SCF, FL and IL3.

Lu does not teach the use of feeder conditions.
The deficiency of Lu is that the reference is silent regarding the use of bFGF.

The teachings of the Lu 2008 reference are reiterated. Lu (2008) reports a method of generating hemangioblast progenitors. As set forth above, Lu (2008) teaches “we investigated whether the additional of bFGF during the EB differentiation stage would enhance blast colony formation from hESCs. The art teaches bFGF is added to the embryoid body medium (see Figure 2). Therefore the art teaches culturing an embryoid body in a culture medium comprising BMP4, VEGF and bFGF. 

It would have been obvious to culture embryoid bodies in an embryoid media comprising BMP4, VEGF and bFGF. One would have been motivated to do so since Lu (2007) teaches EBs are in a media comprising VEGF and BMP4, and Lu (2008) teaches an EB culture media comprising BMP4, VEGF and bFGF. 
claim 69). 

Lu teaches human embryonic stem cells (hence, a pluripotent stem cell). Therefore claim 70 is included in this rejection (claim 70). 

Lu teaches human embryonic stem cells (hence, a pluripotent stem cell). Therefore claim 71 is included in this rejection (claim 71). 

Because the claimed steps are rendered obvious, it follows that a CD 56+ NK cell would be produced. Therefore claim 72 is included in this rejection (claim 72). 

Lu teaches a fully serum free system (supra). Therefore claim 73 is included in this rejection (claim 73). 



Lu (2008) discloses a media that is used culture blasts (supra). The art does not teach EPO is required.

It would have been obvious to modify the method taught by Lu (2007) by excluding EPO. One would have been motivated to do so since Lu (2007) teaches a media for culturing hemangioblasts and Lu (2008) teaches EPO is not required in a media for culturing hemangioblasts. Examiner notes Lu 2008 is directed to determining the essential components for obtaining hemangioblasts, and emphasizes eliminating expensive factors (page 694, left column, first paragraph). The skilled artisan would try excluding EPO since LU (2008) teaches it is not required for culturing hemangioblasts. One would have had a reasonable expectation of success since Lu (2008) teaches hemangioblasts can be successfully obtained from hESCs without EPO. One would have expected similar results since both references generate hemangbioblasts from human embryonic stem cells. Therefore claim 74 is included in this rejection (claim 74).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu (2007) as applied to claim 75 above, and further in view of Lu (2008).




As set forth above, Lu (2007) teaches a first media comprising VEGF and BMP4. Because BMP4, VEGF, SCF, TPO and FLt-3 are added to the first media after 48 hours, Lu (2007) is interpreted to teach a second media comprising TPO and FLt3-ligand. 

As set forth above, Lu (2007) teaches expanding hemangioblasts in a media comprising EPO, IL-3, IL-6, SCF, VEGF, BMP4, TPO and FL. This reads on a culture media comprising at least SCF, FL and IL3.

Examiner notes the first two media disclosed by Lu (2007) do not comprise EPO. Examiner notes the third media, which is used to expand hemangioblasts, does comprise EPO.

The teachings of Lu 2008 are reiterated. Lu (2008) discloses a media that is used to culture blasts (supra). The art does not teach EPO is required.

It would have been obvious to modify the method taught by Lu (2007) by excluding EPO. One would have been motivated to do so since Lu (2007) teaches a media for culturing hemangioblasts and Lu (2008) teaches EPO is not required in a media for culturing hemangioblasts. Examiner notes Lu 2008 is directed to determining the claim 78).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (2007) in view of Woll et al. (Cytolytic Activity Cells Acquire Functional Receptors and Human Embryonic Stem Cell-Derived NK. J Immunol 2005; 175:5095-5103).

Claim 54 is rejected on the ground set forth above. The teachings of Lu are reiterated.

Lu teaches hemangioblasts are bipotential progenitors capable of differentiating into vascular structures as well as into all hematopoietic cell lineages (Abstract). Lu teaches a method of culturing human embryonic stem cells to produce said progenitor cells.

Woll teaches human embryonic stem cells (hESCs) provide a unique resource to analyze early stages of human hematopoiesis. However, little is known about the ability to use hESCs to evaluate lymphocyte development. Woll teaches a two-step culture method to demonstrate efficient generation of functional NK cells from hESCs.
The art teaches hematopoietic precursor cells are cultured in media comprising SCF, Flt3-ligand, IL-7 and IL-15 (see page 5096, left column, “In vitro generation of NK cells”).

It would have been obvious to try culturing the hemangioblasts taught by Lu in a media comprising SCF, FL, IL-7 and IL-15. One would have been motivated to do so since Lu teaches a method of differentiating hESCs to produce progenitor cells capable of differentiating into all hematopoietic cell lineages and Woll teaches hESC derived hematopoietic precursor cells can be differentiated into NK cells. The skilled artisan would culture in Woll’s media to produce NK cells. One would have had a reasonable expectation of success since Woll teaches culturing differentiated hESCs in the claimed cytokines produces NK cells. One would have had a reasonable expectation of success since Lu and Woll are directed to method of differentiating hESC to produce progenitors capable of differentiating into hematopoietic cell lineages. Therefore claim 60 is rendered as claimed (claim 60).

Therefore Applicant’s Invention is rendered obvious.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653